DETAILED ACTION
Receipt and entry of Applicant’s Preliminary Amendment dated September 29, 2020 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  The prior art fails to disclose or render obvious the claimed combination including a device and method for controlling a heated mixer including: a controller module configured for: i) determining a NOx reduction efficiency of the SCR catalyst; ii) evaluating at least one reductant Uniformity Index (UI) based on operating parameters of the exhaust system and a mixer power calculation map; and iii) modifying a mixer temperature of the heated mixer by regulating power to the heated mixer based on the at least one reductant UI in order to improve the at least one reductant UI and/or improve the NOx reduction efficiency.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of seven patents:
	Singh et al. (Pat. No. 2017/0234189), Huang et al. (Pat. No. 10961887), Takeneka et al. (Pat. No. 2009/0266061), Goffe et al. (Pub. No. 10934918), Everly et al. (Pat. No. 10598064), Sampath et al. (Pat. No. 2018/0371978), and Tobben et al. (Pat. No. 2015/0267596), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        July 29, 2021